DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species illustrated in figure 6b—represented by claims 1,2,4,6,7,and 13-16-- in the reply filed on 6/27/22 is acknowledged.
Applicant’s election of claims 1,2,4,6,7,and 13-16 appears to be in error for the following reasons:
Claims 14 and 16 depend from non-elected claims 3 and 8 respectively.
Claim 2  (and by extension, claim 13) requires the body to be a unitary body, which is not reflected by the elected figure.   
Claims 1, 4, 6, 7, and 15 are considered to read on the elected species.
Claims 2, 3, 5, 8-14, and 16 are withdrawn. 

Drawings
The drawings were received on 6/27/22.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 4, 6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks antecedent basis for the recess.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE102008006236A1.
DE102008006236A1 describes the single-use sealing bush (fig 11, 6)    including a cylindrical body 24 defined between a first end 41 and a second end 58; a hole 41 in the first end of the body that is adapted to receive the rock bolt 50, a pair of spaced apart annular ridges (see below) between which a grout distributing channel 60 is defined, and an aperture which connects the channel to the recess, wherein each annular ridge is adapted to seal against the nozzle in a position which communicates a grout inlet port of the nozzle with the grout distributing channel.
Regarding claim 6: see machine translation2 which describes the breaking of 35—which results in the hole opening from end to end as claimed. 

Regarding independent claim 7: DE102008006236A1 describes rock bolt assembly which includes a rock bolt 50 with an elongate body which extends between a distal end and a proximal end, a tubular sleeve 13/14 which longitudinally extends between a leading end and a trailing end, on the rock bolt such that at least the proximal end of the bolt projects from the trailing end of the sleeve (see e.g. figure 9), and a nozzle docking bush 24 which includes a cylindrical body defined between a first end 41 and a second end 58 , which has a recess 41/23 in the first end of the body that is adapted to locate around the proximal end of the rock bolt and to sealingly engage (by ridges 63—fig 11) the trailing end of the sleeve, which has a pair of spaced apart annular ridges (see below), on an outer surface of the body between which a grout distributing channel 60 is defined, and which has an aperture 40 in the channel which opens the channel to the recess, wherein the grout distributing channel, the aperture, the hole, and an interior of the sleeve define a grout passage, and wherein when a nozzle of a grout delivery system engages with the bush, each annular ridge is adapted to seal against the nozzle to communicate a grout inlet port of the nozzle with the grout passage (fig 8) as claimed.


    PNG
    media_image1.png
    465
    705
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Claims which are listed as rejected, but not explicitly referred to in the statement of rejection are considered indefinite because they depend from indefinite claims.
        	
        2 “As figure 8 shows, the housing 34 of the injection connecting piece 24 points a preparatory first break section 35 for the education first entrance of an opening 36 (see figure 7) for the first supply component and of it beabstandet two second being 37 for education per a second entrance opening 38 (see figure 7) up. The being mentioned are trained at a wall range 39, 40 also compared with neighbouring wall ranges of reduced wall thickness in each case and are there in the range of the smallest in each case wall thickness. The term break section is to be understood thereby in broad sense and includes geometrically the possibility point, line or surface-moderate extending. , As in figure 8 represented, if a new injection connecting piece is used, its being are next not yet broken, i.e. the assigned entrance openings 36, 38 are still closed. The being 35, 37 are in each case co-ordinated with usually the supply printings of the supply components adjustable with the enterprise of the injection head regarding their shaping and dimensioning (in particular regarding the selected minimum wall thickness) in such a way that they break 7 open during suitable application of pressure, as represented in figure, so that the respective entrance opening 36, 38 is opened and the still there in each case separate supply component flows in into the internal cavity 23.”